LECHE, J.
Defendant was indicted for violating a contract of hire, and, the indictment having been quashed on the ground that the statute denouncing that offense is unconstitutional, the state has taken the present appeal.
Section 1 of Act No. 54, p. 87, of 1906, under which the defendant is being prosecuted, reads as follows:
“Whoever shall willfully violate a hire * * * contract, conditioned on the cultivation of land in this state, upon the faith of which contract money or goods have been advanced, by leaving the employ of the person * * * without first tendering to the person by whom said money or goods was advanced, the amount of money, or the value of goods obtained; shall be guilty of a misdemeanor,” etc.
[1,2] Defendant moved to quash the indictment on the ground that it is founded upon a provision of Act No. 54 of 1906, which contravenes the Thirteenth Amendment to the Constitution of the United States, in that it attempts to establish involuntary servitude in this state and to- enforce the performance of personal services in order to satisfy a debt.
The Thirteenth Amendment to the Constitution of the United States, after declaring that neither slavery nor involuntary servitude, except as a punishment for crime whereof the party shall have been duly convicted, shall exist within the United States, ordains that Congress shall have power to enforce this article by appropriate legislation. Pursuant to the power thus specially delegated to it, Congress adopted section 1990 of the Revised Statutes (U. S. Comp. St. 1916, § 3944), which, in so far as it affects state legislation, is equal in authority to the amendment itself, and which reads as follows:
“The holding of any person to service or labor under the system known as peonage is abolished and forever prohibited,” etc.
“Peonage” has been defined by the Supreme Court of the United States as a status or condition of compulsory service, based upon the indebtedness of the peon to the master. The basal fact is indebtedness, and indebtedness is the cord by which the victim is bound to the master’s service. It matters not that the service was begun voluntarily by contract, for, if it is enforceable by erim*53inal prosecution instead of a civil action for damages, it is nevertheless peonage. See Bailey v. Alabama, 219 U. S. 219, 31 Sup. Ct. 145, 55 L. Ed. 191, and the authorities therein cited.
An analysis of the law as hereinabove quoted and under which the defendant is being prosecuted shows at a glance that it comes within the inhibition of the -Thirteenth Amendment and the legislation adopted by Congress in pursuance thereof, as interpreted by the United States Supreme Court. It does not pretend to enforce a contract of hire except where money or goods have been advanced on the faith of the contract, and then only in the instance where the laborer leaves without first tendering the return of the money or the value of the goods. This indebtedness becomes the cord by which the laborer is bound to the master’s service, and the service is enforceable by most potent means, the instrumentalities created by the state to punish lawlessness and crime.
Our attention has been called by the Attorney General to the case of State v. Murray, 116 La. 655, 40 South. 930, 7 Ann. Cas. 957, decided by this court in 1906, but whatever may have been said in that case in conflict with our present ruling is overruled.
The judgment appealed from is affirmed.